Citation Nr: 0214203	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  01-07 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for residuals of 
compression fracture of the fifth thoracic vertebra, 
currently assigned a 10 percent disability evaluation.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to August 
1973.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Chicago, Illinois 
(the RO).  


Other issue not on appeal

In the third page of written arguments of September 2002, the 
representative appears to raise a claim of the veteran's 
entitlement to service connection for degenerative disc 
disease of the lumbar spine, noting that VA's examiner seemed 
to suggest a possible linkage between the lumbar spine 
condition and the motor vehicle accident in service which 
caused the service-connected compression fracture of the 
fifth thoracic vertebra.  The governing regulations provide 
that an appeal consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 (2001).  The matter is 
hereby brought to the attention of the RO for appropriate 
action.  Inasmuch as this matter is not on appeal, it will be 
discussed no further by the Board.  


FINDING OF FACT

The veteran's service-connected residuals of compression 
fracture of the fifth thoracic vertebra are currently 
manifested by pain, with less than severe limitation of 
motion, without tenderness even on deep palpation, and with 
no demonstrable muscle spasm, demonstrable deformity of the 
vertebral body, or neurologic deficit attributable to the 
thoracic spine.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
service-connected residuals of compression fracture of the 
fifth thoracic vertebra are not met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991; Supp. 2001); 38 C.F.R. § 3.321(b)(1), 
Part 4, §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5285-
5291 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the service-connected residuals of 
compression fracture of the fifth thoracic vertebra have 
increased in severity and that the disability is more severe 
than is reflected by the currently assigned disability 
evaluation.  

The Board will initially discuss whether this case has been 
properly developed for appellate purposes.  The Board will 
then review the law and pertinent VA regulations, followed by 
a discussion of the factual background of this case.  The 
Board will conclude with an analysis of the issue on appeal.  

The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000)  [codified as amended at 38 U.S.C.A. 
§ 5100 et seq. ].  The VCAA included an enhanced duty on the 
part of VA to notify claimants as to the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefined the obligations of VA with respect to 
its duty to assist claimants in the development of their 
claims.  Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,620 (August 29, 2001) [codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday, supra.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

When the RO informed the veteran that he was being scheduled 
for a medical examination in December 2000, he was provided 
information on action taken on his claim, how he could 
contact the RO if he had questions including by using a toll 
free telephone number, and the time limits and procedures for 
submitting additional evidence.  

In a letter dated in May 2001, the RO informed the veteran 
that VA had obtained reports of his VA examination and 
reports of outpatient treatment at the Omaha VA Medical 
Center.  By a July 2001 statement of the case (SOC) and an 
April 2002 supplemental statement of the case (SSOC), the RO 
provided the veteran with information consistent with 
adjudication of the claim under VCAA.  Specifically, the RO 
clarified that the service-connected disability at issue had 
been rated by applying Diagnostic Codes 5288 and 5291.  The 
veteran was informed of the types of evidence necessary to 
support his claim and why the decision had been made.  There 
was also discussion of the applicability of criteria 
regarding pain and functional impairment and extraschedular 
rating criteria.  Thus, any foreseeable deficiencies were 
rectified.  Hence, the Board finds that it may consider the 
merits of the claim without prejudice to the veteran.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will 
itself apply the current standard of review set forth below 
in evaluating the veteran's claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(c), (d)).  

With respect to VA's statutory duty to assist the veteran in 
the development of his claim, the VCAA provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The veteran has been provided a recent complete 
specialized medical examination, including highly 
sophisticated studies, which are further discussed below.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The veteran's 
local and national representatives have submitted written 
arguments in support of his claim.  

On the basis of review of the claims folder, there is no 
indication that the veteran has further evidence or argument 
to submit.  

In summary, the Board believes that all actions required by 
the VCAA have been undertaken and completed, and the veteran 
does not appear to contend otherwise.  Accordingly, the Board 
will proceed to a decision on the merits.  


Standard of Review

The current standard of review is that after the evidence has 
been assembled, it is the Board's responsibility to evaluate 
the entire record.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2001).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 (2001).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Pertinent law and regulations 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  

Residuals of vertebra fracture, without cord involvement or 
abnormal mobility requiring a neck brace, are rated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  Diagnostic Code 5285.

Moderate limitation of motion of the dorsal (thoracic) spine 
warrants a 10 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5291 (2001).  Severe limitation of motion of 
the dorsal spine also warrants a 10 percent rating under 38 
C.F.R. § 4.71a, Diagnostic Code 5291 (2001).  

A rating in excess of 10 percent is not warranted for the 
dorsal spine in the absence of ankylosis of the dorsal spine 
under 38 C.F.R. § 4.71a, Diagnostic Code 5288 (2001).  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Court of Appeals for Veterans Claims (the Court) has held 
that VA must consider the applicability of regulations 
relating to pain.  Quarles v. Derwinski, 3 Vet.App. 129, 139 
(1992); Schafrath v. Derwinski, 1 Vet.App. 589, 593 (1993); 
Hatlestad v. Derwinski, 1 Vet.App. 164, 167 (1991).  In 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that 
codes that provide a rating solely on the basis of loss of 
range of motion must consider 38 C.F.R. §§ 4.40 and 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, weakened movement, excess fatigability, or 
incoordination).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. Part 4, § 4.14 
(2001).  In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it 
was held that service connection for distinct disabilities 
resulting from the same injury could be established so long 
as the symptomatology for one condition was not "duplicative 
of or overlapping with the symptomatology" of the other 
condition.  

Under Diagnostic Code 5010, arthritis due to trauma and 
substantiated by X-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003. 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved 
(DC 5200, etc.).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate Diagnostic Codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion. 38 
C.F.R. § 4.71a, Diagnostic Code 5003.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. Part 4, § 4.40 (2001).  

For the purpose of rating disability from arthritis, the 
dorsal vertebrae are considered groups of minor joints, 
ratable on a parity with major joints.  38 C.F.R. Part 4, § 
4.45 (2001).  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
Part 4, § 4.59 (2001).

The United States Court of Appeals for Veteran's Claims (the 
Court) has held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45 must be considered.  The Court also held that, when a 
Diagnostic Code does not subsume 38 C.F.R. §§ 4.40 and 4.45, 
those provisions are for consideration, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 7 (1995).  

Title 38 C.F.R. Part 4, § 4.27 (2001) provides that 
hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  Words such as 
"slight", "moderate" and "severe" are not defined in the VA 
Schedule for Rating Disabilities. Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. Part 4, § 4.6 (2001).  

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell left intact, however, a prior holding in Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) which found that when an 
extraschedular grant may be in order, that issue must be 
referred to those officials who possess the delegated 
authority to assign such a rating in the first instance, 
pursuant to 38 C.F.R. § 3.321.  As stated in 38 C.F.R. Part 
4, § 4.1 and by the VA's General Counsel Opinion VAOPGCPREC 
6-96 (August 16, 1996), the rating schedule is based upon the 
average impairment of earning capacity due to disease or 
injury, and application of the schedule recognizes that the 
rated disabilities interfere with employment.  38 C.F.R. § 
3.321(b)(1) is "implicated only where there is evidence that 
the disability picture presented by a veteran would, in the 
average case, produce impairment of earning capacity beyond 
that reflected in VA's rating schedule or would affect 
earning capacity in ways not addressed in the schedule." 
VAOPGCPREC 6-96.


Factual Background

The veteran was involved in an automobile accident while in 
service which required his hospitalization during which X-
rays demonstrated a compression fracture of the fifth 
thoracic vertebra.  

Magnetic resonance imaging (MRI) of the veteran's thoracic 
spine completed by VA in September 1996 revealed the bone 
marrow signal was normal.  There was no evidence of 
malalignment.  An osteophyte projected posteriorly from the 
T11-T12 disc which did not significantly narrow the neural 
canal or the spinal canal.  There was decreased height and 
loss of signal of the T11-T12 disc indicating degenerative 
disease.  The impression was spondylosis of the thoracic 
spine with associated degenerative disc disease of the T11-
T12 disc.  

The report of VA special orthopedic examination of the 
veteran in December 2000 reflects that the veteran's claims 
file was reviewed.  The history was noted that during service 
in 1971 the veteran was a passenger in a motor vehicle 
accident.  Reportedly, he noted immediate and chronic back 
pain after this accident.  Initially, x-rays were negative, 
but he requested repeat x-rays and was told that he had a 
compression fracture in his upper back.  Since that time, he 
had noted slowly increasing back pain.  In July of 1981, he 
underwent diskectomy at levels L4-5, L5-S1.  Then in 1988, he 
was diagnosed with an abscess in his back that drained with 
delayed closure.  This healed without any further difficulty.  
However, his chronic back pain had continued to worsen.  He 
had taken a number of medications without any help.  He was 
currently taking Gabapentin, 600 mg, t.i.d., but he did not 
feel that this medication helped.  He also took Ibuprofen, 
400 mg, three times a day.  He feels the Ibuprofen was the 
most important medicine that helps his back.  He also had a 
prescription for Salsalafce, 750 mg, one to two p.o. b.i.d.  
He takes one to two of these medications every half day.  He 
felt that all of these medications were inferior to 
Ibuprofen.  He has also physical therapy, TENS units and 
steroid shots.  He felt that the steroid shots were helpful 
but would wear off in a fairly short time. An ice pack on his 
back will help for approximately one hour.  

The veteran reported that any activity will make his back 
pain worse.  He described difficulty sitting for long periods 
and difficulty picking things up from the floor.  He noted 
that when he did need to pick up something, he will lean over 
laterally rather than bending over forward.  He noted that 
when he does lean over to pick things up in a lateral 
direction, he has much less pain.  He reports that if he does 
not take his Ibuprofen, he has difficulty ambulating.  

On physical examination, the veteran was described as a 
slightly obese individual in no acute distress.  The veteran 
walked slowly with a rigid upper body.  When he sat, he sat 
slowly, and when close to the chair, he suddenly dropped.  
When standing, he stood slowly with his upper body fairly 
rigid.  He seems to be in some pain when standing and 
sitting.  The veteran was able to bend over and touch the 
floor if he bent his knees part way.  He was able to bend the 
back such that it is parallel to the floor.  The veteran 
noted pain with this procedure and could only do so slowly.  
He was able to bend to the lateral direction normally with 
minimal to no pain.  A surgical scar over his lumbar spine 
was well healed.  There is a dimple at approximately L5 where 
the scar is fixed to the underlying tissue.  When he bent 
over, the skin flattened out.  However, when he stands up 
straight, the dimple pulls that portion of the skin up and in 
slightly.  This area, however, is not especially tender to 
palpation.  In fact, the examiner was able to palpate down 
both sides of the spine from the cervical region down to the 
sacral region with no complaints of pain.  The examiner was 
able to palpate fairly deeply into the muscular tissue.  
Furthermore, the examiner was able to palpate over the 
spinous processes, again, with minimal or no complaints of 
pain.  No muscle spasm was noted during the examination.  

The examiner reviewed an MRI of the lumbar spine obtained in 
June 2000 which found granulation tissue without evidence of 
recurrence of disk herniation.  There was also no evidence of 
spinal stenosis.  There was no significant interval change 
from a previous MRI obtained in 1996.  There was slight 
narrowing of the left neuroforamen at L5-S1 without any 
definite nerve root compression.  Plain films of the 
lumbosacral spine were also obtained in June 2000 which found 
mild scoliosis.  Otherwise, there were no significant bony 
abnormalities noted.  

The diagnosis was chronic back pain.  The examiner discussed 
the diagnosis by indicating that the veteran reported 
previous trauma which resulted in a compression fracture in 
his thoracic spine just below his shoulder blades.  The 
veteran also complained of a lower back pain which has 
required surgery in the past and he reported that his chronic 
back pain now was related to both areas limiting his ability 
to function.  The examiner commented that it is always 
difficult to document back pain; that he found little 
objective evidence of significant back pain; and that the 
radiographic images available do not document evidence of 
significant bony abnormalities which would explain his back 
pain.  The examiner further noted that unfortunately back 
pain is poorly correlated with radiographic findings.  That 
is to say, people can have severe back pain with minimal 
findings on x-ray and people can have minimal back pain with 
significant findings on x-ray.  The examiner reported that it 
appeared that the veteran is sincere in his report of back 
pain and on observation his behavior is consistent with 
significant back pain.  

VA outpatient treatment reports include a report for 
September 2001 which is representative of all others of 
record reflecting that the veteran continues to complain of 
chronic mid-thoracic back pain at the site of the compression 
fracture.  During the visit it was also reported that the 
veteran experienced mild chest pain with vigorous hunting and 
trapping.  



Analysis

Severe limitation of motion of the dorsal spine warrants no 
more than a 10 percent disability evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5291.  A 10 percent rating is the 
highest possible disability evaluation for limitation of 
motion of the thoracic spine.  For residuals of vertebral 
fracture, an additional 10 percent is warranted if there is 
demonstrable deformity of a vertebral body.  In this case, 
however, the veteran had an MRI and plain film x-rays in June 
2000, and, according to the reports of these radiological 
studies, no significant bony abnormalities were observed.  
Thus, the medical evidenc edoes not establish a basis for an 
additional 10 percent rating under the provisions of 
Diagnostic Code 5285.  

In view of the above findings, the veteran is not entitled to 
a higher separate rating unless the evidence shows ankylosis 
of the dorsal spine under Diagnostic Code 5288.  However, the 
veteran's thoracic spine, which is also referred to as the 
dorsal spine, is not ankylosed, so an evaluation under the 
provisions of DC 5288 (ankylosis of the thoracic spine) is 
not warranted.  See Shipwash v. Brown, 8 Vet. App. 218, 221 
(1995) [citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th 
ed. 1988) at 91] (ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure).  Ankylosis of the thoracic spine is not shown 
present here.  As noted in the report of the VA examination 
of December 2000, the veteran was able to bend over and touch 
the floor if he bent his knees.  Thus, the medical evidence 
demonstrates that there is some limitation of motion, but the 
immobility and consolidation of the involved joint is not 
present.

While the veteran continues to complain of pain in his 
thoracic spine, this pain is to be considered under 
Diagnostic Code 5291, for limitation of motion of the 
thoracic spine.  As previously noted, the veteran currently 
has been assigned the maximum schedular rating for limitation 
of motion of the dorsal spine.  As there is no evidence of 
dorsal ankylosis, there is no basis for the assignment of an 
increased or separate rating under the criteria of Diagnostic 
Code 5288.  

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered a special VA orthopedic examination to determine the 
severity of the veteran's thoracic spine disability.  The 
record is complete with reports of prior medical history and 
rating decisions and the reports of multiple MRI studies.  
Therefore, the RO and the Board have considered all the 
provisions of Parts 3 and 4 that would reasonably apply in 
this case, but there is no basis for a rating in excess of 10 
percent for the service-connected residuals of compression 
fracture of the fifth thoracic vertebra based on the 
objective medical evidence.  

Further, this case does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  The evidence 
does not show that the veteran has had frequent periods of 
hospitalization.  Also, the evidence does not show that the 
veteran misses work because of his service-connected thoracic 
spine disability.  Recall, any lumbosacral spine disorder 
manifested is not for consideration in the disability rating 
procedure here because any current lumbosacral spine disorder 
is a nonservice-connected disorder.  The sole focus is on 
thoracic spine disability in this appeal.  

In short, the thoracic spine disorder does not produce marked 
interference with employment that manifests itself in ways 
that are not contemplated in the rating schedule.  Also, 
there are no unusual manifestations regarding the veteran's 
service-connected disability.  In the absence of medical 
evidence showing frequent hospitalizations or marked 
interference with employability (i.e. interference with 
employability not contemplated in the rating criteria), the 
provisions of 38 C.F.R. § 3.321 relating to extraschedular 
evaluations are not applicable here.  

Finally, inasmuch as the preponderance of the evidence is 
against the veteran's claim, the doctrine of reasonable doubt 
is not for application.  38 U.S.C.A. § 5107 (b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Entitlement to an increased rating for residuals of 
compression fracture of the fifth thoracic vertebra is 
denied.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

